Citation Nr: 0111269	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for fatigue, muscle and 
joint pain, and memory loss, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO). 


REMAND

The veteran claims that he suffers from several disabilities 
as a result of his service in the Persian Gulf War.  A 
veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran's service 
medical records contain no complaints, findings, or diagnoses 
relevant to the claimed disabilities.  The veteran's DD 214 
(Certificate of Release or Discharge) shows that he served in 
Southwest Asia from January to May 1991 with military 
occupational specialties of bridge crewman and motor 
transport.  He received no decorations or awards reflective 
of combat involvement.

A November 1998 VA letter to the veteran indicated that he 
had recently participated in a Persian Gulf Registry 
examination.  It noted diagnoses of mild PTSD, a non-specific 
rash of the right cheek, chronic tiredness, and muscle and 
joint aching.  In a stressor statement received from the 
veteran in January 1999, he claimed that he assisted with 
care of the wounded, that he received a burn injury to the 
face, that he was subjected to artillery and SCUD attacks, 
that his unit suffered casualties, and that he experienced 
stressful incidents in February and March 1991.

During a VA examination in February 1999, the veteran 
complained of redness of the face after using insect 
repellant in the Persian Gulf.  He was diagnosed with rosacea 
of the cheeks and nose.  During the psychiatric examination, 
the veteran's only reported stressor was that a younger man 
in his unit was ordered to remove his mask.  The examiner did 
not find PTSD and rendered no psychiatric diagnosis.  
Finally, the orthopedic examination identified metallic 
foreign bodies in the soft tissue of the left knee, cystic 
lesions of the femoral necks of the hips, spina bifida of S1, 
and straightening of the C spine.  The veteran was diagnosed 
with chronic fatigue syndrome.  VA outpatient records from 
October 1998 to February 1992 include diagnoses of PTSD, 
rosea, and cervicalgia. 

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board observes that the Persian Gulf Registry 
examination, apparently performed in October 1998, is not of 
record.  In addition, the outpatient VA records presently of 
record appear to be incomplete as they do not include all 
treatment since the veteran's release from active service.  
As to the veteran's claim for PTSD, there is no indication 
that the RO attempted to verify the veteran's claimed 
stressors.  Finally, while the veteran has been diagnosed 
with various disabilities, the record contains no medical 
opinion as to whether they may be related to his period of 
active service.  Under these circumstances, the Board is of 
the opinion that it may not properly proceed with appellate 
review until additional development has been accomplished.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his claimed 
disabilities, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  Specifically, the RO 
should acquire the complete Persian Gulf 
Registry examination.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.  The RO 
should request the veteran's 
representative to assist the veteran in 
completing the stressor development 
letter.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
PTSD subscales.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also determine if the 
veteran suffers from an acquired 
psychiatric disability.  The examiner 
should offer an opinion as to whether it 
is as likely as not that such a 
disability is related to active service.  
Since it is important that "each 
disability be viewed in relation to its 
history"  38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

6.  The RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

7.  The RO also should schedule the 
veteran for the appropriate VA specialty 
examinations for his claims of fatigue, 
muscle and joint pain, memory loss, and 
skin disorder.  The examiner is requested 
to review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature, severity, and 
manifestations of the veteran's claimed 
disabilities.  In so doing, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current disability is related to the 
veteran's period of active service.  The 
opinion must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

8.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

9.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




